'   l 1;   "   ~    -~        '   i <
                   AO 24~8 (Ref 0~108/2019) Judgment in a Criminal Petty Case (Modified)



                                                               UNITED STATES DISTRICT COURT
                                                                     SOUTHERN DISTRICT OF CALIFORNIA

                                        United States of America                                JUDGMENT IN A CRIMINAL CASE
                                                               v.                               (For Offenses Committed On or After November 1, 1987)


                                             Reyes Barajas-Naranjo                              Case Number: 3:19-mj-22906

                                                                                               Brian J. White
                                                                                               Defendant's Attorney


                   REGISTRATION NO. 86627298
                                                                                                                                      JUL 2 3 2019
                   THE DEFENDANT:
                    l:zJ pleaded guilty to count(s) _l::_::_of=-C.::.o.::.:m=pl:.::a:.::in::.:.t_ _ _ _ _ _ _ _ _ _ _~;)8:f++E1'1t<i-,:;;,:,.r,a;;.~~~~=
                    D was found guilty to count( s)
                         after a plea of not guilty.
                         Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                   Title & Section                            Nature of Offense                                                  Count Number(s)
                   8.:1325                                    ILLEGAL ENTRY (Misdemeanor)                                         I
                    D The defendant has been found not guilty on count(s)
                                                                 -----------------"---
                   •     Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                                               IMPRISONMENT
                          The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
                   imprisoned for a term of:

                                                     ,•,V     TIME SERVED                  • ________ days
                    l:zJ Assessment: $IO WAIVED l:zJ Fine: WAIVED
                    l:zJ Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
                   the defendant's possession at the time of arrest upon their deportation or removal.
                    •  Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


                    IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
               of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
               imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
               United States Attorney of any material change in the defendant's economic circumstances.

                                                                                            Tuesday, July 23, 2019
                                                                                            Date of Imposition of Sentence



                                                                                            Ili!ilLu.lt~OCK
                                             /   ✓, ....-•-

               Received             -~?<;"' .
                                  DUSM_..,

                                                                                            UNITED STATES MAGISTRATE JUDGE



               Clerk's Office Copy                                                                                                         3: 19-mj-22906
